Opinion by
Sharpe. J.
This suit was brought by tbe appellant, Jerome W. Stevens, a minor, by bis next friend, against W. E. Hay-good, doing business as tbe Montgomery Transfer Company, and sought to recover damages for injuries sustained by tbe plaintiff by reason of being knocked down by a wagon and team driven by tbe employee of tbe defendant, it being alleged that said wagon and team were managed in a negligent manner by said servant or employee.
-■ There were verdict and judgment for tbe plaintiff, assessing bis damages at $200.
Tbe judgment is affirmed.